Citation Nr: 1454258	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-06 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In May 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus, which he essentially contends were incurred as a result of his military noise exposure.  

As noted in the prior Board remand, the Veteran testified at his June 2012 Board hearing that he suffered acoustic trauma while performing duties as a hull technician during service.  He testified that these duties involved work as a plumber, a welder, and a fireman.  He reported that he worked in the engine room, where he was exposed to drills, grinders, needle guns, welders, hammers, power tools, and manual tools.  (While the Veteran's DD Form 214 is difficult to read, it does reflect that he went to welding school while in service.  The Board will therefore accept his reports of in-service noise exposure as credible.)  He testified that he spent approximately three and a half years performing these duties.  The Veteran testified that hearing protection was around but that he did not wear it.  

The Veteran testified that, following service, he worked in a factory for six months; worked in maintenance and at a power plant at the University of Cincinnati for three or four years with hearing protection; and performed office work for the Internal Revenue Service (IRS) for approximately one year.  He then worked for the General Service Administration (GSA) as a custodial work inspector for a couple of years; as a maintenance man; and as a planner estimator, which involved meeting with individuals to plan the remodeling of buildings.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
 
Service treatment records contain audiogram scores from April 1976, August 1976, November 1978, February 1980, and July 1980.  The results are as follows:

April 1976




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
10
LEFT
15
10
0
0
0


August 1976




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
X
10
LEFT
5
10
5
X
5

November 1978




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
15
LEFT
15
20
10
10
5

February 1980




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
15
LEFT
20
25
5
5
5

July 1980




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
10
10
LEFT
20
25
15
15
20
 
At the time of the May 2014 Board remand, the Veteran had undergone three VA examinations, none of which had produced valid testing results.  The Board's May 2014 remand therefore directed that the Veteran be scheduled for a VA examination with an examiner other than the individual who had conducted the prior three examinations.  This testing was necessary in order to determine whether the Veteran has a current hearing loss disability for VA purposes and to obtain an etiology opinion.  The examiner was directed, in relevant part, to "discuss the five in-service audiograms of record and ... discuss any shifts in hearing thresholds between the Veteran's entrance into service and his separation therefrom."

The resulting July 2014 VA examination report diagnoses a current hearing loss disability and includes the VA audiologist's opinion that the Veteran's bilateral hearing loss was not at least as likely as not caused or aggravated by service.  The examiner based her rationale on the normal audiology testing results throughout service, including at the time of his separation.  The examiner also noted that delayed onset hearing loss has not been proven to occur.

The July 2014 opinion did not, however, discuss the upward shift in hearing thresholds during service.  Because the Veteran's separation audiogram depicts some degree of hearing loss at multiple frequencies on separation, even though it did not rise to the level of hearing loss for VA purposes at that time, the Board finds it necessary to remand this claim for an addendum to the prior opinion.  

While this case is on remand, the Veteran's outstanding VA medical records should be obtained.  As discussed in the prior remand, the Veteran's status as a VA employee made it more difficult for VA to obtain his VA audiological testing results.  While one particular test was obtained in the course of the prior remand, additional VA medical records have revealed more audiological testing that has restricted availability.  On remand, any appropriate measures should be taken to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records, including audiological evaluations from the Cincinnati VA Medical Center (VAMC), and associate these copies with the claims folder.  Any necessary authorization should be obtained, to include any release that is required from the Veteran.  All steps to obtain these records should be documented in the claims file.

2.  Following completion of the above, return the claims file to the audiologist who conducted the July 2014 examination.  If the original examiner is not available, the file should be sent to another qualified examiner other than the Dayton VAMC audiologist who performed the April 2011, June 2011, and December 2011 examinations. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service or in-service noise exposure.  The examiner must discuss the five in-service audiograms of record and must discuss the shifts in hearing thresholds between the Veteran's entrance into service and his separation therefrom.  For purposes of this opinion, the Board notes that the Veteran's reported in-service acoustic trauma incurred while performing his duties as a hull technician are deemed credible, and therefore acoustic trauma is conceded.

The examiner should provide a rationale for the conclusions reached.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



